Citation Nr: 0209191	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  02-05 670	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had verified active service in the Philippine 
Commonwealth Army, including guerilla service from October 
1943 to January 1944, March 1944 to June 1945, and from June 
1945 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision by the Manila, 
Philippine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 2001, a statement of the case was issued in 
December 2001, and a substantive appeal was received in May 
2002.  

The Board notes that in July 2002, the appellant filed a 
Motion for Advancement on the Docket.  Given the fact that 
the Board is deciding all of the claims at this time, the 
Motion for Advancement on the Docket is moot.  


FINDINGS OF FACT

1. The veteran was in a missing status, but found to be 
entitled to pay, from 
October 14, 1943 to January 31, 1944 and from March 1, 1944 
to June 26, 1945.

2. The veteran's recognized active duty service does not 
include status as a 
prisoner-of-war (POW); there is no reasonable basis to 
question the finding of the service department that the 
veteran was not a POW.


3. The veteran died in December 1965; the death certificate 
lists the cause of 
death as cardiac failure due to myocardial infarction 
secondary to coronary insufficiency; cardiovascular disease 
was not shown in service or for many years thereafter, and 
was not disabling to a compensable degree during the first 
post service year.  
 
4. At the time of the veteran's death, service connection had 
not been established 
for any disability, nor was there a claim pending. 

5. A service-connected disability was not the immediate or 
underlying cause of the
veteran's death, nor was a service-connected disability 
etiologically related to the cause of the veteran's death.

6. The veteran had active duty service in the Philippine 
Commonwealth Army, 
including guerilla service, prior to July 1, 1946;  the 
veteran had no other recognized active duty service. 


CONCLUSIONS OF LAW

1. The veteran is not entitled to recognition as a POW for 30 
days or more for 
purposes of qualifying for the presumptive provisions of 
Public Law 97-37 and Public Law 100-322.  38 U.S.C.A. §§ 
101(2), (24), 107, 1112(b), 5107 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.1(y), 3.8, 3.9, 3.203(c), 3.303, 3.304, 3.307, 
3.309(c) (2001).



2. The veteran's cardiac failure due to myocardial infarction 
secondary to coronary 
insufficiency was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2002);  38 
C.F.R. §§ 3.307, 3.309, 3.312(a) (2001).

3. The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A.          
§ 5121 (West 1991 & Supp. 2002);  38 C.F.R. § 3.1000 (2001); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

4.  The service of the appellant's spouse, consisting of 
service in the Philippine 
Commonwealth Army, including guerilla service, does not 
constitute active duty service for purposes of VA non-
service-connected death pension benefits. 38 U.S.C.A. §§ 
101(2), 107, 1521, 1541 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1, 3.3, 3.6, 3.8, 3.9 (2001); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes separation from active duty 
service examination; service records from the Armed Forces of 
the Philippines, Philippine Veterans Affairs office, and 
National Personnel Records Center; private medical records; 
witness statements from the appellant and CSDC, DMD and; 
medical statements from VVC, MD and RPDC, MD.  Significantly, 
no additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for the cause of the 
veteran's death, death pension benefits, and accrued 
benefits.  The discussions in the rating decision, statement 
of the case, and a May 2001 letter from the RO to the 
claimant discussing the VCAA have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  



The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  As the Board pointed out, the RO has also considered 
the appellant's claim under the new law, and the duties to 
notify and assist have been complied with.  

With respect to the issue of entitlement to accrued benefits, 
the Board finds that any development of that claim would 
serve no useful purpose since the law, not the facts, are 
dispositive of that issue.


Prisoner-Of-War (POW) Status

Appellant asserts that the veteran was a POW.  The initial 
question that must be resolved in this matter is whether the 
record has established that the veteran had status as a 
former POW for 30 days or more as defined by 38 C.F.R. § 
3.309 and 38 U.S.C.A. § 1112(b).  See 38 U.S.C.A. § 101(32); 
38 C.F.R. § 3.1(y) (2001).  The Public Laws to which the 
appellant links her claim essentially enumerate a number of 
diseases for which service connection may be granted based 
upon one's status as a former POW for 30 days or more.  
Former POW Benefits Act of 1981, Pub. L. No. 97-37 (1981), 
Pub. L. No. 100-322 (1988).

In a June 2001 statement, the appellant indicated that the 
veteran was captured and confined by a Japanese group between 
December 1-31, 1943 and January 31, 1944.  A review of the 
record demonstrates that in a DARP Form 632, the veteran was 
determined to have no POW status by the U. S. Army Reserve 
Personnel Center.

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (2001).  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996);  Young v. Brown, 4 
Vet. App. 106 (1993);  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  

Regulations also provide that VA shall accept the findings of 
the appropriate service department that a person was a POW 
during a period of war unless a reasonable basis exists for 
questioning it.  38 C.F.R. § 3.1(y).  Under 38 C.F.R. § 3.1, 
however, VA is not required to follow the service 
department's findings that the veteran was not a POW.  Young, 
4 Vet. App. 106; VAOPGCPREC 14-94.  VA may utilize other 
evidence to establish the conclusion of a Philippine 
veteran's period of service under 38 C.F.R. § 3.9(b) (2001).  
If the appropriate evidence is not submitted, the claim fails 
due to the absence of legal merit or lack of entitlement 
under the law and, as such must be denied as a matter of law.  
Sabonis, supra.  The Board does note that the opinion of the 
General Counsel addresses Regular Philippine Scout service 
and service in the Philippine Commonwealth Army, rather than 
recognized guerrilla service.

The Board notes the appellant's contentions that the veteran 
was a POW, however, the Board must adhere to established laws 
and regulations in its determinations.  A review of the 
record reveals that the service department verified that the 
veteran was in a missing status, but found to be entitled to 
pay, from October 14, 1943 to January 31, 1944 and from March 
1, 1944 to June 26, 1945.  VA is bound by the service 
department's certification as to a veteran's active duty 
service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); see 38 
C.F.R. §§ 3.1(y)(1), 3.203.  The veteran had no other 
verified service.

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW  "unless a 
reasonable basis exists for questioning it."  The appellant 
has alleged that the veteran had confinement as a POW from 
December 1943 to January 31, 1944, when, according to the 
DARP Form 632,  he was in a missing status.  Further, the 
veteran failed to report POW status on his Philippine Army 
Processing affidavit in 1946.  Accordingly, the Board finds 
that there is no reasonable basis on this record to question 
the service department findings that the veteran does not 
have the status of a former POW under the provisions of 
Public Laws 97-37 and 100-32.


Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).


Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in December 1965.  The certificate of death 
lists the cause of 
death as cardiac failure due to myocardial infarction 
secondary to coronary insufficiency.  At the time of the 
veteran's death, service connection had not been 
established for any disability, nor was there a claim 
pending.


The Board first notes that there is no suggestion from the 
service medical records or the post-service medical records 
that a coronary insufficiency or any cardiovascular disease 
was manifested during service or within one year from 
service.  

According to the statement and medical history of the 
examinee in the February 1946 separation examination report, 
the veteran stated that he had no significant diseases, 
wounds, or injuries at the time of the examination.  
Examination upon separation from service showed that the 
veteran's cardiovascular system was normal and blood pressure 
was 120 systolic, 70 diastolic.  The examiner concluded that 
the veteran was not wounded, nor injured, nor did he did not 
incur a disease in active duty service.  

The only post-service medical records are the certification 
of treatment/confinement from Dr. Paulino J. Garcia Memorial 
Research and Medical Center concerning the veteran's 
hospitalization from December 13, 1965 until his death on 
December 15, 1965 and the certificate of death.  Neither 
record relates the veteran's cause of death to his active 
duty service.  

In a June 2001 statement, appellant argued that the veteran 
contracted malaria while in active duty service and that the 
recurrence of his malaria sickness contributed to the cause 
of his death.  

The Board recognizes that in a certified statement dated 
February 2001, the veteran's treating physician, VVC, MD, 
confirmed appellant's argument that the veteran contracted 
malaria during service .  

However, Dr. VVC did not make a finding that the veteran's 
malaria was either the principal or contributory cause of his 
death or resulted in his death.  Furthermore, there is no  
medical evidence relating the veteran's malaria to his cause 
of death.  

The only evidence contained in the record which supports the 
appellant's contention that the veteran's cause of death is 
related to malaria are her own contentions.  The Board does 
not doubt the sincerity of the appellant's belief, however, 
as the appellant has not been shown to be a medical expert, 
she is not qualified to express an opinion regarding any 
medical causation which led to the veteran's death.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Even assuming that the veteran did contract malaria in 
service, the Board finds that the totality of the competent 
medical evidence weighs against a finding that the cause of 
the veteran's death was related to his malaria.  

As noted above, the appellant also argued in another June 
2001 statement that the veteran was a POW.  The appellant 
stated that the veteran had told her that he experienced 
physical torture in the form of blows to the head and chest 
during capture and confinement by the Japanese while in 
active duty service.  The appellant further stated that the 
veteran informed her that he was subjected to mistreatment in 
the form of not receiving food or water and forced to clean 
barracks and dirty toilets.  

Since his time in confinement, appellant stated that the 
veteran complained off and on of symptoms such as headaches, 
fever, dizziness, chilling, pain at the back of his head, 
mild chest pain, as if a pin were hurting his heart and 
difficulty breathing.  She believes that this caused the 
veteran's death.  Her statements are supported by the 
veteran's son, CSDC, DMD, who submitted his own medical 
opinion that the veteran's active duty service is related to 
his death based upon his observations of the veteran as well 
as the statements of the appellant. 


While the Board acknowledges Dr. CSDC's medical opinion and 
lay witness statements by him and appellant, the totality of 
the competent medical evidence weighs against a finding that 
the cause of the veteran's death was related to his active 
duty service.  As noted above, the findings from the 
separation examination from service were normal, the 
veteran's death occurred over 19 years after completing his 
active duty service, and there are no medical records 
supporting the conclusion that the veteran's active duty 
service related in any way to his cardiac failure due to 
myocardial infarction, secondary to coronary insufficiency.  

In fact, the veteran's treating physician, Dr. VVC, noted in 
his February 2001 medical statement that he treated the 
veteran for symptoms of intermittent chilling, high fever and 
headaches between October 1946 to December 1965, but did not 
mention treating the veteran for dyspnea and severe or 
intense chest pain until December 1965, two days before the 
veteran's death.  The Board notes that Dr. VVC, in a separate 
medical statement dated June 2001, noted that he also treated 
the veteran for hypertension, however, there was no finding 
that he treated the veteran for hypertension in service or 
within a year following service.  

The only other medical evidence supporting appellant's claim 
is a medical statement from RPDC, MD, however, Dr. RPDC's 
conclusory statement that the veteran's active duty service 
caused his death was not supported by any factual basis or 
based on any medical evidence.  In fact, there is no evidence 
to show that Dr. RPDC ever examined the veteran or reviewed 
his medical records prior to making his medical findings.  As 
such, Dr. RPDC's opinion is not competent medical evidence. 


The Board sympathizes with the appellant and acknowledges the 
veteran's honorable service and war experience.  However, 
based on the record the Board is compelled to find that the 
preponderance of the evidence is against the appellant's 
claim that the veteran's active duty service substantially or 
materially contributed to the cause of his death.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  


Accrued benefits

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  

In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that the veteran must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision in order for a surviving 
spouse to be entitled to accrued benefits.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in December 1965.  The 
appellant filed her initial application for VA benefits in 
March 2001.  The record does not reflect that the veteran had 
any service-connected disability at the time of his death.  

Clearly, the appellant's March 2001 application for accrued 
benefits was not filed within one year of her spouse's death.  
Further, the veteran did not have a claim for benefits 
pending prior to his death.  Therefore, the Board finds that 
the appellant's claim for accrued benefits must be denied as 
a matter of law.  See Sabonis, supra.


Non-Service-Connected Death Pension

In order to establish basic eligibility for VA pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  See 38 U.S.C.A.               
§§ 101(2), (24), 1521(a);  38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  "Active military, naval, and air 
service" includes active duty. "Active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  
"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person in the Armed Forces 
except benefits under contracts of the National Service Life 
Insurance entered into before February 18, 1946, chapter 10 
of title 37 and chapters 11, 13 (except section 412(a)), and 
23 of this title.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.

The service department has advised that the appellant's 
spouse had service in the Philippine Commonwealth Army, 
including guerilla service, prior to July 1, 1946. Benefits 
payable on the basis of such service are limited to those 
explicitly listed in 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  
Pension benefits are provided for under chapter 15 of 38 
U.S.C.A..  According to the applicable law and regulations, 
benefits are not payable under chapter 15 to members of the 
Philippine Commonwealth Army, including guerilla service, 
serving before July 1, 1946.  Such service does not meet the 
requirements for non-service-connected pension.  As the 
appellant's spouse did not have the requisite service for 
basic eligibility for pension benefits, the appellant's 
claim, which is predicated on such service, is not legally 
meritorious.

As the appellant's spouse has no other recognized service, it 
is apparent that favorable action in connection with the 
appellant's claim for non-service-connected death pension 
benefits is not in order.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; eligibility for death pension benefits is 
precluded based on the service of the appellant's spouse.  
Therefore, the appeal must be denied.  Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

